Citation Nr: 0328348	
Decision Date: 10/21/03    Archive Date: 10/28/03

DOCKET NO.  95-37 182A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for degenerative 
changes of the cervical spine.

2.  Entitlement to service connection for a low back disorder 
involving a lumbosacral strain, degenerative joint disease 
and degenerative disc disease.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Douglas E. Massey, Counsel


INTRODUCTION

The veteran served on active duty from March 1968 to December 
1969.  His claims come before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions issued by the 
Department of Veterans Affairs (VA) Regional Offices (RO) in 
Chicago, Illinois and Cleveland, Ohio.  

The issue of entitlement to service connection for a low back 
disorder involving a lumbosacral strain, degenerative joint 
disease and degenerative disc disease will be discussed in 
the remand portion of this decision.

In November 1999, the Board remanded the case with 
instructions that the RO issue a Statement of the Case (SOC) 
concerning the issue of whether new and material evidence has 
been submitted to reopen a claim for service connection for 
hidradenitis of the groin and both axillae.  Thereafter, the 
RO issued an SOC in December 1999 addressing that issue.  
However, the veteran failed to perfect his appeal by 
submitting a substantive appeal within 60 days of the 
issuance of the SOC.  Therefore, that issue is not before the 
Board at this time.  38 C.F.R. §§ 20.200, 20.202 (2003). 

In a VA Form 9, dated September 1998, the veteran requested a 
hearing concerning his claim for service connection for 
arthritic changes of the cervical spine.  However, the record 
shows that the veteran contacted the RO in January 2001 and 
withdrew his hearing request.  Therefore, the Board is ready 
to proceed with this appeal.

Finally, the Board notes that the veteran has recently 
submitted additional evidence which has not been considered 
by the RO.  Under these circumstances, a remand is generally 
required for initial consideration of the newly submitted 
evidence by the RO.  See 38 C.F.R. § 20.1304(a) (2003).  
However, since the veteran also submitted a statement waiving 
his procedural right to initial RO consideration of this 
evidence, Board consideration of this evidence at this time 
is proper.  See 38 C.F.R. § 20.1304(c) (2003).


FINDINGS OF FACT

1.  The RO has notified the veteran of the evidence needed to 
substantiate his claim, and has made all reasonable efforts 
to obtain and fully developed all evidence necessary for the 
equitable disposition of the claim.

2.  The veteran's disability due to degenerative changes of 
the cervical spine was first identified many years after 
service, and no competent medical evidence indicates that it 
was incurred in or aggravated by service.


CONCLUSION OF LAW

Degenerative changes of the cervical spine were not incurred 
in or aggravated by service nor may arthritis be presumed to 
have been so incurred.  38 U.S.C.A. §§ 1110, 1112, 1113, 
1131, 1137, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.303, 3.307, 3.309 (2003); 67 Fed. Reg. 
67792-67793 (Nov. 7, 2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran is seeking service connection for a disability 
involving his cervical spine.  In the interest of clarity, 
the Board will initially discuss whether this issue has been 
properly developed for appellate purposes.  The Board will 
then address the issue on appeal, providing relevant VA law 
and regulations, the relevant facts, and an analysis of the 
Board's decision.

I.  Veterans Claims Assistance Act

As a preliminary matter, the Board notes that important 
procedural aspects of the law for veterans claiming 
compensation benefits have changed during the course of this 
appeal.  On November 9, 2000, the Veterans Claims Assistance 
Act of 2000 ("VCAA") was enacted.  Pub. L. No. 106-475, 114 
Stat. 2096 (2000); see 38 U.S.C.A. §§ 5103, 5103A (West 
2002).  The VCAA amended 38 U.S.C.A. § 5103 to clarify VA's 
duty to notify claimants and their representatives of any 
information that is necessary to substantiate the claim for 
benefits.  The VCAA also created 38 U.S.C.A. § 5103A.  This 
provision of the law codifies VA's duty to assist and 
essentially provides that VA will make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate a claim.  See 38 C.F.R.      § 3.159 (2003). 

The United States Court of Appeals for Veterans Claims 
(Court) held in Holliday v. Principi, 14 Vet. App. 280 
(2001), that the VCAA was potentially applicable to all 
claims pending on the date of enactment, citing Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  Subsequently, however, 
the United States Court of Appeals for the Federal Circuit 
(Federal Circuit) held that Section 3A of the VCAA (covering 
the duty to notify and duty to assist provisions of the VCAA) 
did not apply retroactively, and overruled both Holliday and 
Karnas to the extent that they allowed for such retroactive 
application and to the extent they conflict with the Supreme 
Court's and the Federal Circuit Court's binding authority.  
Kuzma v. Principi, No. 03-7032 (Fed. Cir. Aug. 25, 2003).  
The Board notes that the veteran's claim on appeal was filed 
prior to the November 2000 date of enactment of the VCAA.  
However, the current claim is still pending before VA, and to 
the extent that the Kuzma case may be distinguished from the 
instant case because of the finality of the Board decision in 
Kuzma at the time of the November 2000 VCAA enactment date, 
the Board finds that such provisions of the VCAA are 
applicable to this pending appeal.   Further, should the 
Board be determined by appropriate legal authority to be 
incorrect in determining that the VCAA is applicable in this 
case, the Board finds that the veteran would not be 
prejudiced by applying the VCAA to his claim because the VCAA 
provides, in general, greater notification and assistance 
requirements from the date of enactment of the VCAA.  
Bernard v. Brown, 4 Vet. App. 384 (1993).  

A.  Duty to Notify

Under the VCAA, VA has a duty to notify the veteran and his 
representative of any information and evidence needed to 
substantiate and complete a claim.  38 U.S.C.A. §§ 5102 and 
5103 (West 2002); 38 C.F.R. § 3.159(b) (2003).  Information 
means non-evidentiary facts, such as the claimant's address 
and Social Security number or the name and address of a 
medical care provider who may have evidence pertinent to the 
claim.  See 66 Fed. Reg. 45620, 45630 (August 29, 2001); 
38 C.F.R. § 3.159(a)(5) (2002).  

The veteran in this case was notified of the information and 
evidence required to substantiate his claim.  In a rating 
decision issued in December 1999, a statement of the case 
issued in April 2000, and supplemental statements of the case 
issued in April 2001 and April 2002, the veteran was also 
provided with notice as to the applicable regulations and the 
reasons and bases for the denial of his claim for service 
connection for degenerative changes of the cervical spine.  
In these documents, as well as letters from the RO dated in 
March 2001, October 2001, and March 2002, the veteran has 
also been notified of the enactment of the VCAA and of 
information and evidence necessary to substantiate his claim.  
In particular, the RO informed the veteran which evidence, if 
any, should be obtained by him and which evidence, if any, VA 
would attempt to obtain on his behalf.  See Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002); 38 U.S.C.A. § 5103.  

The Board notes that several recent cases from the Federal 
Circuit invalidated a portion of the VA regulation the Board 
utilized to notify a claimant of the VCAA pursuant to 38 
U.S.C.A. § 5103.  See Disabled American Veterans, et. al. v. 
Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 
2003).  In that case, the Federal Circuit held that 38 C.F.R. 
§ 19.9(a)(2)(ii), which required the Board to provide the 
notice required by 38 U.S.C.A. § 5103(a) and provide a 
claimant not less than 30 days to respond to the notice, was 
invalid because it was contrary to 38 U.S.C.A. § 5103(b) 
which provided a claimant one year to submit evidence.  
See also Paralyzed Veterans of America, et. al. v. Secretary 
of Veterans Affairs, Nos. 02-7007, -7008, -7009, -7010 (Fed. 
Cir., September 22, 2003).  In this case, VCAA notice letters 
were sent to the veteran in March 2001 and in October 2001.  
The first letter did not contain a time limit for the 
submission of evidence, and the second letter indicated that 
the veteran should submit any additional evidence within 30 
days of the date of the letter.  However, that letter also 
acknowledged that the veteran in a letter of April 8, 2001 
stated that he had nothing further to submit, but he was 
being given another opportunity to submit new evidence after 
reading the letter.  Further, since that time and over the 
last several years, the veteran has, in fact, submitted 
numerous pieces of correspondence containing his various 
contentions and arguments with attachments in support of his 
claim.  Moreover, the veteran has recently submitted a letter 
indicating that he does not want his case returned to the RO.  
Finally, the veteran submitted an August 2003 letter in which 
he specifically instructed the Board to decide the issues on 
appeal as soon as possible.  As such, the Board finds that 
there is no prejudice to the veteran by the Board deciding 
the veteran's claim at this time.  See Bernard v. Brown, 
supra.  

B.  Duty to Assist

In addition, VA must make reasonable efforts to assist the 
claimant in obtaining evidence necessary to substantiate a 
claim unless no reasonable possibility exists that such 
assistance would aid in substantiating the claim.  38 
U.S.C.A. § 5103A(a); 38 C.F.R. § 3.159(c), (d).  Such 
assistance includes making every reasonable effort to obtain 
relevant records (including private and service medical 
records and those possessed by VA and other Federal agencies) 
that the claimant adequately identifies to the Secretary and 
authorizes the Secretary to obtain.  38 U.S.C.A. § 5103A(b) 
and (c); 38 C.F.R. § 3.159(c)(1-3).  Assistance also includes 
providing a medical examination or obtaining a medical 
opinion when such an examination or opinion is necessary to 
make a decision on the claim.  38 U.S.C.A.  § 5103A(d); 38 
C.F.R. § 3.159(c)(4).  

In this case, there does not appear to be any outstanding 
medical records that are relevant to the issue involving 
service connection for degenerative changes of the cervical 
spine.  The RO has secured the veteran's service medical 
records, as well as various VA outpatient and private 
treatment records identified by the veteran and his 
representative.  The Board also finds that the RO complied 
with the remand instructions of the Board.  See Stegall v. 
West, 11 Vet. App. 268 (1998).  The RO requested medical 
records from several VA Medical Centers, including Hines, 
Jackson and Wade Park.  Records from the Wade Park VA Medical 
Center were recently received.  However, both Hines and 
Jackson indicated that they had no additional records 
pertaining to the veteran.  See VCAA at 2097-98 (stating that 
the efforts to obtain outstanding relevant records shall 
continue until the records are obtained unless it is 
reasonably certain that such records do not exist or that 
further efforts to obtain those records would be futile.)  
The Board thus finds that all reasonable efforts to secure 
and develop the evidence that is necessary for an equitable 
disposition of the issue on appeal have been made by the 
agency of original jurisdiction.  

The veteran argues that VA is required to provide him with a 
medical examination to determine whether his cervical spine 
disability is related to service.  The Board disagrees.  In a 
claim for disability compensation, VA is required provide a 
medical examination or obtain a medical opinion based upon a 
review of the evidence of record if VA determines it is 
necessary to decide the claim.  38 C.F.R. § 3.159.  A medical 
examination or medical opinion is necessary if the 
information and evidence of record does not contain 
sufficient competent medical evidence to decide the claim, 
but (A) Contains competent lay or medical evidence of a 
current diagnosed disability or persistent or recurrent 
symptoms of disability; (B) Establishes that the veteran 
suffered an event, injury or disease in service, or has a 
disease or symptoms of a disease listed in 38 C.F.R. § 3.309, 
3.313, 3.316, and 3.317 manifesting during an applicable 
presumptive period provided the claimant has the required 
service or triggering event to qualify for that presumption; 
and (C) Indicates that the claimed disability or symptoms may 
be associated with the established event, injury, or disease 
in service or with another service connected disability.  38 
C.F.R. § 3.159

As will be discussed below, although medical evidence 
establishes that the veteran suffers from a disability 
involving his cervical spine, the record does not establish 
that the veteran suffered a cervical spine injury in service 
or had manifestations of a cervical spine disorder including 
arthritis in service or within one year of his discharge from 
military service.  Under these circumstances, a medical 
opinion to determine the etiology or date of onset of this 
disability is not necessary to decide the claim.  38 C.F.R. § 
3.159.

The Board therefore concludes that the veteran has been 
notified of the evidence and information necessary to 
substantiate his claim and has been notified of VA's efforts 
to assist him.  See Quartuccio, supra.  As a result of the 
development that has been attempted and completed, there is 
no reasonable possibility that further assistance will aid in 
substantiating the claim.  As such, further development is 
not necessary to meet the requirements of 38 U.S.C.A. §§ 5103 
and 5103A.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on the VA with no benefit flowing to the 
veteran are to be avoided).  Disposition of the veteran's 
claim at the present time is appropriate.

II.  Discussion

The veteran claims that he suffers from degenerative changes 
of the cervical spine as a result of service.  For the 
reasons set forth below, the Board disagrees and finds that 
the preponderance of the evidence is against the veteran's 
claim. 

A.  Legal Criteria

The veteran may be awarded service connection by showing that 
he currently has a disability resulting from a disease or 
injury incurred in or aggravated by service.  See 38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.303(a).  Generally, to prove 
service connection, a claimant must submit (1) medical 
evidence of a current disability, (2) medical evidence, or in 
certain circumstances lay testimony, of in-service incurrence 
or aggravation of an injury or disease, and (3) medical 
evidence of a nexus between the current disability and the 
in-service disease or injury.  Pond v. West, 12 Vet. App. 
341, 346 (1999).  In addition, certain chronic diseases such 
as arthritis may be presumed to have been incurred in or 
aggravated during service if manifested to a compensable 
degree within one year of separation from active military 
service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 
38 C.F.R. §§ 3.307, 3.309 (2002); 67 Fed. Reg. 67792-67793 
(Nov. 7, 2002).

Service connection can also be established when the evidence, 
regardless of its date, shows that a veteran had a chronic 
condition in service, or during an applicable presumption 
period, and still has such a condition.  Such evidence must 
be medical unless it relates to a condition as to which lay 
observation is competent.  For the showing of chronic disease 
in service, there is required a combination of manifestations 
sufficient to identify the disease entity and sufficient 
observation to establish chronicity at the time.  38 C.F.R. 
§ 3.303(a).  If the chronicity provision is not applicable, a 
claim may still be established if the condition observed 
during service or any applicable presumption period still 
exists, continuity of symptomatology is demonstrated 
thereafter, and competent evidence relates the present 
condition to that symptomatology.  38 C.F.R. § 3.303(b); 
Savage v. Gober, 10 Vet. App. 488, 495-98 (1997).

The determination as to whether the requirements for 
entitlement are met is based on an analysis of all the 
evidence of record and the evaluation of its credibility and 
probative value.  38 U.S.C.A. § 7104(a) (West 2002); Baldwin 
v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a) (2002).  
When there is an approximate balance of positive and negative 
evidence regarding the merits of a material issue, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107(b) (West 2002); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 C.F.R. 
§§ 3.102, 4.3 (2002).  The Federal Circuit has held that 
"when the positive and negative evidence relating to a 
veteran's claim are in 'approximate balance,' thereby 
creating a 'reasonable doubt' as to the merits of his or her 
claim, the veteran must prevail."  Ortiz v. Principi, 274 
F.3d 1361, 1364 (Fed. Cir. 2001).  If the Board determines 
that the preponderance of the evidence is against the claim, 
it has necessarily found that the evidence is not in 
approximate balance, and the benefit of the doubt rule is not 
applicable.  Ortiz, 274 F.3d at 1365.



B.  Factual Background

The veteran's service medical records are negative for any 
complaint, treatment or finding involving the cervical spine.  
The veteran was seen in August 1968 for a sore muscle in his 
right shoulder; however, no pathology involving the cervical 
spine was identified.  The separation examination of December 
1969 also showed normal musculoskeletal and neurological 
systems.

The first documented sign of neurological problems was in a 
1984 letter by L.F., M.D., wherein ulnar compression due to 
sleeping posture was reported.  However, motor and sensory 
examination was normal.  In an October 1985 report, Dr. L.F. 
reported the veteran's complaints of right arm pain and 
numbness extending from the shoulder to the hand, especially 
in the ulnar area during the morning hours.  The diagnosis 
was ulnar paresthesia from sleeping posture.  In a July 1986 
report, J.E., M.D., noted that he had seen the veteran for 
complaints involving a 11/2 year history of neck pain with 
associated headache. 

A July 1992 radiology report revealed degenerative changes in 
the cervical spine.  Possible cervical radiculopathy was also 
noted in a May 1994 VA outpatient treatment record.  VA 
outpatient treatment records dated in November 1996 and 
February 1997 showed complaints of weakness in the left hand 
and right upper extremity.  A February 1997 radiology report 
was unremarkable except for some minimal narrowing of the 
disc space of C5-C6.  Radiology reports since then show no 
significant changes.  For example, a May 2003 radiology 
report shows minimal anterior lipping of C5 and C6 with 
minimal narrowing of the C5-6 intervertebral disk space.  
None of these records includes a discussion concerning the 
etiology or date of onset of these findings. 

C.  Analysis

Based on the foregoing, the Board finds that the 
preponderance of the evidence is against the veteran's claim 
for service connection for degenerative changes of the 
cervical spine.  As noted, degenerative changes of the 
cervical spine were not shown in service or during the one 
year presumptive period after service.  The evidence shows 
that neurological problems involving the upper extremities 
were first identified in 1984, which were attributed to poor 
sleeping posture.  More importantly, degenerative changes of 
the cervical spine were not shown until 1992, over twenty 
years after the veteran's separation from active duty.  Also, 
no medical professional has attributed the veteran's 
degenerative changes of the cervical spine to service.  Thus, 
no medical evidence supports the veteran's claim for service 
connection for degenerative changes of the cervical spine.

The Board has also considered the veteran's lay statements, 
including numerous written statements and testimony presented 
at numerous personal hearings.  The Board emphasizes, 
however, that as a layperson the veteran is not competent to 
testify as to the etiology of his cervical spine disability.  
See Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu 
v. Derwinski, 2 Vet. App. 492 494-95 (1991) (laypersons are 
not competent to render medical opinions); see also 66 Fed. 
Reg. 45,620, 45, 630 (Aug. 29, 2001) (to be codified at 
38 C.F.R. § 3.159(a)(2) (competency is an adjudicative 
determination).  Therefore, the veteran's lay statements are 
of limited probative value. 

In conclusion, the Board finds that the preponderance of the 
evidence is against the veteran's claim for service 
connection for degenerative changes of the cervical spine.  
Hence, there is not an approximate balance of positive and 
negative evidence to which the benefit-of-the-doubt standard 
applies.  VCAA, Pub. L. No. 106-475, 114 Stat. 2096, 2098-
2099 (2000); see also Dela Cruz v. Principi, 15 Vet. App. 
143, 148-49 (2001) (holding that the VCAA did not alter the 
benefit-of-the doubt doctrine).  Accordingly, the appeal is 
denied.


ORDER

Service connection for degenerative changes of the cervical 
spine is denied.




REMAND

The veteran claims that he suffers from a low back disorder 
involving a lumbosacral strain, degenerative joint disease 
and degenerative disc disease as a result of service.  Before 
the Board can adjudicate this claim, however, additional 
action by the RO is necessary.  

The veteran's service medical records include a September 
1965 preinduction examination and a March 1968 induction 
examination which show no pertinent low back abnormalities.  
However, service medical records indicate that the veteran 
was seen for low back pain on July 10, 1968.  No history of a 
back injury was reported, and clinical testing at the time 
showed no pertinent abnormalities.  The veteran was given 
medication.  The veteran returned on July 30, 1968, 
complaining of back trouble.  The examiner noted that all 
testing was without difficulty whatsoever.  Medication was 
again prescribed and the veteran was apparently instructed to 
do back exercises.  On the veteran's December 1969 separation 
medical history, he indicated a positive response to the 
question of whether he had back trouble of any kind; however, 
the examiner indicated that the veteran's positive responses 
to the relevant questions were of no medical significance.  
Of particular relevance, a December 1969 separation 
examination report was entirely negative for abnormality 
involving the lower back.  

The veteran was examined by VA in June 1980, when he reported 
a two week history of low back pain since falling down.  He 
also stated that he worked hard at his job which involved 
loading sides of beef in and out of trucks.  X-rays of the 
lumbosacral spine were unremarkable.  The diagnosis was low 
back strain.  When seen on the following month, the veteran 
reported that he injured his back one month prior while 
loading a truck at work.  The diagnosis was muscle strain.  

The record also contains extensive treatment records for low 
back problems from various private and VA health care 
providers.  Many of these records include medical opinions 
confirming that the veteran's current low back disorder 
resulted from his 1980 work-related injury; in fact, in 
several of these records, the veteran apparently confirmed 
this as the date of onset of his back pathology.  Some of 
these records, however, note the veteran's reported history 
of low back pain dating back to service.  Further still, the 
veteran has reported in some of the medical reports that he 
had back pain as a child and prior to his military service, 
although as noted above, no back disorder was found on 
preinduction and induction examinations.  Moreover, a VA 
examiner in May 1981 attributed the veteran's low back strain 
to obesity and mild residual leg length discrepancy from a 
prior post-service fracture of the right femur.   

Based on the foregoing, the Board finds that additional 
medical development is required to comply with the VCAA.  In 
particular, the veteran should be afforded a VA examination 
to determine whether his current low back disorder involving 
a lumbosacral strain, degenerative joint disease and 
degenerative disc disease is related to service.  38 U.S.C.A.  
§ 5103A(d); 38 C.F.R. § 3.159(c)(4) (assistance includes 
providing a medical examination or obtaining a medical 
opinion when such an examination or opinion is necessary to 
make a decision on the claim).  

Accordingly, the case is hereby REMANDED to the RO for the 
following action:

1.  The veteran should be afforded a VA 
orthopedic examination to determine the 
etiology of his low back disorder 
involving a lumbosacral strain, 
degenerative joint disease and 
degenerative disc disease.  The examiner 
should review the claims file, including 
a copy of this remand as well as the 
service medical records.  The examiner 
should state whether it is at least as 
likely as not that the veteran's low back 
disorder involving a lumbosacral strain, 
degenerative joint disease and 
degenerative disc disease is 
etiologically related to service.  
Further, if the examiner determines that 
the veteran has a back disorder that 
preexisted the veteran's military 
service, the examiner must indicate the 
factual and medical basis for this 
conclusion, and indicate whether any 
preexisting back disorder permanently  
increased in severity beyond the rate of 
natural progression during service as 
opposed to a temporary exacerbation of 
symptoms in service.  A complete 
rationale for any opinion expressed must 
be provided.

2.  The RO should then review the 
examination report to ensure that it is 
in complete compliance with this remand.  
If deficient in any manner, the RO must 
implement corrective procedures at once.  

3.  When the development requested has 
been completed, the case should be 
readjudicated by the RO in accordance 
with all governing legal criteria 
including the VCAA.  The RO must review 
the claims file and ensure that all VCAA 
notice obligations have been satisfied in 
accordance with the recent decision in 
Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, as well as 
38 U.S.C.A. §§ 5102, 5103, and 5103A, 
(West 2002), and any other applicable 
legal precedent.  If the benefit sought 
is not granted, the veteran and his 
representative should be furnished a 
supplemental statement of the case, and 
be afforded a reasonable opportunity to 
respond before the record is returned to 
the Board for further review.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The appellant is free to submit any additional 
evidence he desires to have considered in connection with his 
current appeal.  No action is required of the appellant until 
he is notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United 


States Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  



	                     
______________________________________________
	S. L. KENNEDY
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



